On June 4, 2008, this court found Steven A. Bozsik to be a vexatious litigator under S.CtPrac.R. XIV(5)(B). This court further ordered that Bozsik was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On August 27, 2008, Bozsik submitted an application for leave to file an original action in procedendo. Upon review of the proffered filing, the court finds it to be without merit. Accordingly,
It is ordered by the court that Steven A. Bozsik’s August 27, 2008 application for leave is denied.